 

Exhibit 10.1


WAIVER

 

This Waiver (this “Waiver”) is entered into as of February 14, 2017, by and
between Great Basin Scientific, Inc., a Delaware corporation (the “Company”),
and the undersigned holder (the “Holder”) which is one of the investors listed
on the Schedule of Buyers (“Schedule of Buyers”) attached to that certain
Securities Purchase Agreement between the Company and all of the investors
listed on the Schedule of Buyers (the “Buyers”) dated June 29, 2016 (the “SPA”)
with reference to the following facts:

 

A.                On June 29, 2016, the Company and the Buyers (as defined in
the Registration Rights Agreement) entered into the SPA in relation to the
issuance and sale by the Company and purchase by the Holders of: (i) that
aggregate principal amount of senior secured convertible notes of the Company,
in substantially the form attached to the SPA as Exhibit A (the “Notes”), set
forth opposite such Buyer's name in column (3) on the Schedule of Buyers (which
aggregate principal amount of Notes for all Buyers was $75,000,000) and (ii)
related Series H Warrants, in substantially the form attached to the SPA as
Exhibit B (the “Warrants”), representing the right to acquire that number of
shares of common stock of the Company, par value $0.0001 (“Common Stock”), set
forth opposite such Buyer's name in column (4) on the Schedule of Buyers (as
exercised, collectively, the “Warrant Shares”), which totaled in the aggregate
56,250,000 Warrant Shares.

 

B.                 The issuance of the Notes and the Warrants occurred at a
closing on July 1, 2016 (the “Closing Date”).

 

C.                 In accordance with the terms of Section 4(n)(ii) of the SPA,
the Company agreed that until the later of (I) the date that is ninety (90) days
after the date the Company obtains the Stockholder Approval (as defined in the
SPA) and (II) the earlier of (x) the time of the registration of all of the
Underlying Shares (as defined in the SPA) pursuant to a registration statement
under the United States Securities Act of 1933, as amended, which registration
remains in effect or (y) such time as all of the Underlying Shares, if a
registration statement is not available for the resale of all of the Underlying
Shares, may be sold without restriction or limitation pursuant to Rule 144 and
without the requirement to be in compliance with Rule 144(c)(1), the Company
shall not, directly or indirectly, file any registration statement with the SEC,
or file any amendment or supplement thereto, or grant any registration rights to
any Person that can be exercised prior to the earlier of such time as set forth
in such Section 4(n)(ii) (the “Lock-up”).

 

D.                The Company desires to file a Registration Statement on Form
S-1 on or about February 13, 2017 (together with any subsequent supplements and
amendments thereto as reasonably necessary to effect the February 2017
Subsequent Offering (as defined below), collectively, the “February 2017
Offering Registration Statement”) related to a proposed offering of units (which
will contain a to be determined number of common stock and warrants) of the
Company for gross aggregate proceeds from the offering of approximately
$10,000,000, with each warrant offered as part of the units in such offering
anticipated to be exercisable at a price equal to the per unit price of the
offering for a period of no more than 5 years (“February 2017 Subsequent
Offering”).

 



 

 

 

E.                 The Company desires to obtain a waiver of Section 4(n)(ii) of
the SPA solely with respect to the filing of the February 2017 Offering
Registration Statement and the consummation of the February 2017 Subsequent
Offering as set forth on the February 2017 Offering Registration Statement.

 

F.                  In compliance with Section 9(e) of the SPA and Section 19 of
the Notes , this Waiver shall only be effective upon the execution and delivery
of this Waiver and waivers in form and substance identical to this Waiver (the
“Other Waivers”) by other holders of Underlying Shares (as defined in the SPA)
(each an “Other Holder”) representing on the Closing Date at least fifty-one
percent (51%) of the aggregate number of Underlying Shares issued or issuable
under the Notes and Warrants issued on the Closing Date and shall include Holder
so long as Holder and/or any of its affiliates collectively hold at least five
percent (5%) of the Underlying Shares, in the aggregate (the “Required Holders”)
(such time, the “Effective Time”).

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                  Waiver. The Holder hereby waives, effective as of the
Effective Time, Section 4(n)(ii) of the SPA solely with respect to (x) the
Company’s filing of the February 2017 Offering Registration Statement and (y)
the Company's consummation of the February 2017 Subsequent Offering as set forth
in the February 2017 Offering Registration Statement.

 

2.                  Acknowledgments. The Company hereby confirms and agrees that
(i) except with respect to the waivers set forth in Section 1 above that are
effective as of the Effective Time, the SPA and Notes shall continue to be, in
full force and effect; (ii) the execution, delivery and effectiveness of this
Waiver shall not operate as an amendment of any right, power or remedy of the
Holder except to the extent expressly set forth herein.

 

3.                  Fees And Expenses. Company shall reimburse the Holder for
its legal fees and expenses in connection with the preparation and negotiation
of this Waiver and transactions contemplated thereby, by paying any such amount
to (the "Holder Counsel Expense") by wire transfer of immediately available
funds in accordance with the written instructions of delivered to the Company.
The Holder Counsel Expense shall be paid by the Company whether or not the
transactions contemplated by this Waiver are consummated. Except as otherwise
set forth above, each party to this Waiver shall bear its own expenses in
connection with the transactions contemplated hereby.

 

4.                  No Material, Nonpublic Information. The Company hereby
agrees and acknowledges that the transactions contemplated by this Waiver do not
constitute material, nonpublic information of the Company or any of its
Subsidiaries, the Company represents to the Holder that it has publicly
disclosed all material, non-public information delivered to the Holder by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents on or prior to the date hereof and that the
Holder shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents, that is not disclosed in
the February 2017 Offering Registration Statement. The Company acknowledges and
agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its Subsidiaries
or any of their respective officers, directors, affiliates, employees or agents
on the one hand, and the Holder or any of its affiliates on the other hand, has
terminated and is of no further force or effect. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, affiliates, employees and agents, not to, provide any
Holder with any material, nonpublic information regarding the Company or any of
its Subsidiaries from and after the date hereof without the express prior
written consent of the Holder. To the extent that the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates
employees or agents delivers any material, non-public information to any Holder
without the Holder’s consent, the Company hereby covenants and agrees that the
Holder shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents with respect to, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents not to trade on the basis of, such material, non-public
information. The Company understands and confirms that the Holder will rely on
the foregoing representations in effecting transactions in securities of the
Company.

 



- 2 -

 

 

5.                  Independent Nature of Holder Obligations and Rights. The
obligations of the Holder under this Waiver are several and not joint with the
obligations of any Other Holder, and the Holder shall not be responsible in any
way for the performance of the obligations of any Other Holder under any Other
Waiver. Nothing contained herein or in any Other Waiver, and no action taken by
the Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Waiver or any Other Waiver and the Company
acknowledges that the Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Waiver or
any Other Waiver. The Company and the Holder confirm that the Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Waiver or, any Other Waiver, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose.

 

6.                  No Third Party Beneficiaries. This Waiver is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

7.                  Counterparts. This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument. In the
event that any signature is delivered by facsimile transmission or by an e-mail
which contains a portable document format (.pdf) file of an executed signature
page, such signature page shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

 



- 3 -

 

 

8.                  No Strict Construction. The language used in this Waiver
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

9.                  Headings. The headings of this Waiver are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Waiver.

 

10.              Severability. If any provision of this Waiver is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Waiver so long as this Waiver as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

11.              Amendments. No provision of this Waiver may be amended other
than by an instrument in writing signed by the Company and the Required Holders.

 

12.              Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Waiver and the consummation of the transactions
contemplated hereby.

 

13.              Notice. Whenever notice is required to be given under this
Waiver, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the SPA.

 

14.              Successors and Assigns. This Waiver shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.

 

15.              Capitalized Terms. Capitalized terms used herein and not
otherwise defined herein shall have the respective meaning set forth in the
Registration Rights Agreement.

 

16.              Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Waiver shall be governed by the internal laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in The City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Waiver and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS WAIVER OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

[Signature Pages Follow]

 

- 4 -

 

 

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Waiver to be duly executed as of the date
first written above.

 

  COMPANY:       GREAT BASIN SCIENTIFIC, INC.               By:     Name:
Jeffrey Rona     Title: CFO

  

 

[Signature Page to Waiver]



 

 

 

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Waiver to be duly executed as of the date
first written above.

 



  HOLDER:               By:       Name:       Title:  



 

 



[Signature Page to Waiver]

